Citation Nr: 0303622	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  99-17 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for headaches 
with vertigo secondary to removal of acoustic neuroma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to July 
1962.


This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
headaches with vertigo secondary to removal of acoustic 
neuroma.  
 
In March 2002 the veteran provided oral testimony at a 
personal hearing by videoconference before the undersigned 
Veterans Law Judge, a transcript of which has been associated 
with the claims file.

In December 2002 the Board, after accordingly notifying the 
veteran and seeking his assistance, development the 
evidentiary record.  Medical documentation from his private 
physician was obtained and associated with the claims file.


FINDING OF FACT

Additional disability is not the result of disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospital care, medical or surgical 
treatment, or examination.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability, claimed as headaches with vertigo 
secondary to removal of acoustic neuroma, arising from VA 
hospitalization and medical treatment, have not been met.  
38 U.S.C.A. § 1151 (West Supp. 2002); 38 C.F.R. § 3.358 
(2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran filed a claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151for 
headaches with vertigo secondary to removal of acoustic 
trauma on October 22, 1996.

The veteran's VA treatment records are associated with the 
claims folder.  These records show that in December 1996 he 
was found to have a right acoustic neuroma.  Surgical 
evaluation was requested and a discussion of the risks and 
benefits of surgery was conducted.  The risks considered 
included persistent dizziness or unsteadiness, facial 
paralysis, permanent hearing loss, cerebrospinal fluid 
leakage, meningitis, and death.  The veteran elected to 
proceed with the surgery.

On December 13, 1996, a right translabyrinthic excision of 
acoustic neuroma was performed.  Following excision of the 
tumor, facial was intact without evidence of bruising.  The 
small Lacey vessels over the facial nerve were intact with no 
evidence of injury of the nerve itself.  The brainstem and 
cerebellum were likewise free of injury.  The veteran was 
said to have done well post-operatively.  After demonstrating 
decreased nystagmus and maintaining hemodynamic stability, he 
was transferred to the floor.  His ambulatory ability 
progressed rather rapidly and he reported a dramatic decrease 
in his vertigo.  His nystagmus decreased to a minimal trace 
at discharge.

VA outpatient treatment records dated from December 1996 to 
May 1999 show that the veteran reported occasional 
lightheadedness, right side headaches, and blurred vision.  
An MRI examination in March 1998, showed no residuals and 
that the reported symptoms were not consistent with a 
diagnosis of vertigo.




A VA radiology diagnostic report dated in June 1999 shows 
that no acute intracranial pathology was seen.  There was 
prior transmastoid type surgery, apparently for resection of 
a right acoustic neuroma.  There was no evidence of acoustic 
trauma.

A VA outpatient treatment record dated in August 1999 shows 
the veteran reported that he still had fullness and pressure 
in the area behind the ear.  The pressure was described as 
constant and his ability to work and sleep was short spanned 
as a result thereof.  The assessment was post-surgery for 
acoustic neuroma; possible benign positional vertigo.

A January 2000 VA outpatient treatment record shows that the 
veteran reported continued dizziness and headaches.  The 
examiner indicated that the dizziness was likely secondary to 
post-operative changes and that little might be able to 
relieve this symptom.  The headaches were said to be 
secondary to tension, uncontrolled hypertension, and possible 
neuropathic component.

A VA magnetic resonance imaging (MRI) report dated in 
February 2000 shows that the veteran has post-operative 
changes at the right mastoid, right internal auditory canal, 
but no evidence of mass in or near the right internal 
auditory canal or CP angle (no recurrence of the tumor) and 
no other abnormalities seen.

A VA neurological disorders examination report dated in June 
2000 shows that the veteran's entire claims folder was 
available for review in conjunction with the examination.  He 
reported that he had been diagnosed with a small acoustic 
neuroma in 1996.  It was followed by imaging and since it 
continued to grow in size, he underwent surgery to have it 
removed in December 1996.  His immediate post-operative 
course appeared to have been unremarkable.  He had some 
vertigo that appeared to have disappeared on discharge from 
the hospital.



The veteran reported that since his surgery, he had major 
problems with headaches and vertigo.  He related that his 
headaches were daily initially, but had subsided to occur 
once or twice a week.  He described them as bioccipital in 
origin, throbbing, and radiating to the top of the head.  He 
did not have any associated photophobia, phonophobia, nausea 
or vomiting.  He indicated that he would take nonsteroidal 
anti-inflammatory medications which would usually dull the 
headache.  He described his dizziness as being like tension 
in the head.  There was no true dizziness as in feeling faint 
or near faint, and there was no motion component to this 
complaint as would be expected in vertigo.  His dizziness had 
not caused him to lose balance, fall, be disoriented or 
unable to eat secondary to nausea or vomiting.

The diagnosis was tension type headaches, unlikely to be a 
direct complication of his surgery; and episodic sensation of 
tension and fullness in the head, etiology unclear.  The 
examiner added that the headaches appeared to be tension type 
in nature, only mildly disabling, and that it was not clear 
whether there was any direct relationship between them and 
his surgery.  The symptoms of dizziness or vertigo were of 
unknown etiology and said to be only a mild annoyance that 
had not caused any significant disability.  The neurologic 
examination was essentially normal and imaging of the brain 
did not reveal a recurrence of the tumor.

A private nerve conduction study dated in June 2001 shows 
that the findings revealed a right retroauricular neuropathy; 
persistent C5-C6-C7 radiculopathy (bilateral); progressive 
L3-L4-L5-S1 radiculopathy; resolved radiculopathy; and 
bilateral median neuropathy.

A VA examination report dated in June 2001 shows that the 
veteran reiterated continued headaches and vertigo.  The 
assessment was status post removal of acoustic neuroma in 
1996.  The complaints were consistent with post-acoustic 
neuroma removal surgery.  Continued physical and occupational 
therapy and medical management were recommended.

An addendum to the June 2001 VA examination report dated in 
August 2001 shows that the veteran's entire claims folder was 
reviewed in conjunction with the examination.  It was 
concluded that there was no evidence of any fault or improper 
surgery.  There was no evidence of nerve damage that would 
explain the veteran's symptoms with regard to the surgery.  
The examiner referred to a neurological note dated in July 
2000 which concluded that the headaches and vertigo as 
described by the veteran were not consistent with post-
operative problems.  The examiner concluded that he concurred 
with the neurological note in that the headaches and vertigo 
as described by the veteran were not directly related to the 
surgery.

During the March 2002 videoconference hearing, the veteran 
asserted that since his surgery, he had major problems with 
headaches and vertigo.  He reported that his private 
physician had explained to him that his current headaches and 
nerve damage was due to the VA surgery.

A letter from the veteran's private physician dated in May 
2002 shows that the veteran had been clinically and 
neurologically examined and treated on numerous occasions.  
The diagnoses included right retroauricular cranial 
neurology; multiple lumbar herniated disc at L4-L5, L5-S1; 
multiple cervical disc protrusions at C3-C4, C5-C6, C6-C7; 
cervical discitis; lumbosacral radiculopathy; and reactive 
depression.  The veteran was said to have chronic pain and 
reactive depression.  He had related that he had undergone 
surgery to his right ear region, and since then, he had a lot 
of pain in that area.  

Electromyograph testing was said to show evidence of right 
retrorauricular neuropathy consistent with the injuries that 
the veteran had sustained and consistent with the chronic 
neuropathic neuralgic pain.  The injury was said to be 
according to the history related to the period of time when 
the veteran was working in the service for a VA hospital.  
The examiner concluded that the veteran would benefit from 
supplemental VA benefits.


Criteria

Initially, the Board notes that prior to this appeal being 
filed by the veteran, pertinent laws and regulations related 
to claims filed pursuant to the provisions of 38 U.S.C.A. § 
1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of [title 38, United States Code] ... awarded 
under any of the laws administered by the Secretary, or as 
the result of having submitted to an examination under any 
such law, and not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation...shall be awarded in the 
same manner as if such disability, aggravation or death were 
service-connected." 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2002).

In 1991, the United States Court of Appeals for Veterans 
Claims (CAVC) invalidated 38 C.F.R. § 3.358(a)(3), a portion 
of the regulation utilized in deciding claims under 38 
U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  Aff'd Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993); aff'd Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The United States Supreme Court (Supreme Court), in affirming 
the CAVC's decision, held that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.



In March 1995 VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 state that where it is determined that there 
is additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.  

In particular, the amended regulation, 38 C.F.R. § 
3.358(c)(3), now provides: Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative. 'Necessary Consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  

Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002). However, in a 
precedent opinion, the VA Office of the General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.  The veteran's claim was filed in October 
1996, and therefore is being considered with application of 
the criteria effective prior to October 1, 1997.

The CAVC has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Similarly, a claim for 38 U.S.C.A. § 1151 
benefits must be supported by medical evidence of a current 
disability and medical evidence that the current disability 
resulted from VA hospitalization, medical examination, or 
treatment.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. A. § 5107 
(West Supp. 2002).

Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  See Karnas, 1 Vet. 
App. at 312-13.

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the Houston, Texas, 
VA Medical Center and private treatment by QJY, MD.  The 
treatment records, including examination reports, have been 
obtained from the respective medical care providers and have 
been associated with the veteran's claims folder.  The RO has 
obtained and associated with the claims file the medical 
treatment and examination reports identified by the veteran.  
The RO has associated the service medical records with the 
claims file.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible under the circumstances; no further assistance to 
the veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist him as mandated by 
the VCAA.  38 U.S.C.A. § 5103A (West 2002)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the filing of his claim.  
However, the record shows that the RO has informed the 
veteran of the evidence needed to substantiate his claim by 
letters dated in May 1999, May 2001, and December 2002, 
notifying him of what had been done with his claim, and what 
he was required to do in order to complete his claim.  The 
veteran has also been informed of the types of evidence need 
to substantiate his claim through issuance of a rating 
decision, statement and supplemental statements of the case, 
and associated correspondence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  

Furthermore, there is no need for a file medical opinion.  In 
this regard, the Board notes that the claims file already 
contains competent medical opinion specifically addressing 
the etiology of the claimed disability at issue.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist and the 
duty to notify has changed during the course of the appeal, 
and has considered the applicability of Bernard v. Brown, 4 
Vet. App. 384 (1993).

In Bernard, the CAVC has held that before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must considered whether the claimant has been given 
adequate notice of the need to submit evidence or argument 
and an opportunity to address the question at a hearing, and 
whether the claimant has been prejudiced in any denials of 
those opportunities.

The Board finds no prejudice to the veteran in proceeding 
with his claim at this time because the procedural actions of 
the RO are in essential agreement with and adhere to the 
mandates of the new law with respect to the duty to notify 
and the duty to assist.  Bernard, 4 Vet. App. at 393-394.

There is no known additional evidence claimed by the veteran 
to exist which would substantiate his claim.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  The veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge by sitting at the RO in March 2002.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


38 U.S.C.A. § 1151

The veteran has filed a claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
headaches with vertigo secondary to removal of acoustic 
trauma.  The Board notes that where it is determined that 
there is additional disability resulting from VA treatment, 
compensation will be payable in the same manner as if such 
disability were service-connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358.

The Board reiterates the three basic requirements for 
prevailing on a claim for service connection, or in this 
case, compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151, (1) medical evidence of a current 
disability; (2) medical or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that the evidentiary record does not 
support the veteran's claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability claimed as headaches with vertigo 
secondary to removal of acoustic neuroma in December 1996.

In this regard, the Board initially notes that the veteran 
has reported headaches and vertigo following his surgery in 
December 1996.  However, the Board's application of the 
pertinent governing criteria referable to claims for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 does not permit a favorable determination in 
the veteran's case.  While the veteran has consistently 
argued that he incurred additional disability as a result of 
the removal of acoustic neuroma, as a lay person he is not 
competent to offer evidence that requires medical knowledge 
as to diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The veteran has not provided evidence 
from a competent authority that he has a disability 
manifested by headaches and vertigo that was the result of 
treatment at a VA medical facility.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran suffered additional disability, in the form of 
headaches and vertigo that was the result of treatment at a 
VA medical facility.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In the case at hand, the issue of whether VA hospitalization, 
medical or surgical treatment, or examination caused 
additional disability requires competent medical evidence.   
The Board finds probative the competent medical evidence of 
record which has been set forth hereinabove.  The Board is 
particularly impressed by the June 2000 VA neurological 
examination report which established that the veteran's 
tension type headaches and dizziness were unlikely to be a 
direct complication of his surgery.  Further, additional 
review of the entire evidentiary record by a VA medical 
specialist in August 2001 further buttressed the medical 
opinion issued in June 2000.  In August 2001 the VA medical 
specialist was in total agreement with the previously issued 
medical opinion.  In short, the competent medical opinions of 
record are in agreement that the headaches and vertigo as 
described by the veteran are not directly related to his VA 
surgery in 1996.  The veteran has not submitted medical 
opinion to the contrary or in his favor in this regard, and 
has been provided the opportunity to do so.

The Board has considered the May 2002 letter from the 
veteran's private physician, however, although setting forth 
diagnostic findings related to the veteran's reported 
symptoms, the physician did not attribute such symptoms to 
the December 1996 treatment at a VA facility.

In the absence of competent medical evidence in this regard, 
and in view of evidence to the contrary, the Board must deny 
the veteran's claim.

In light of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim, 
and the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert, 1 Vet. App. at 56.  


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for headaches with vertigo 
secondary to removal of acoustic neuroma is denied.



	                        
____________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

